Citation Nr: 0315859	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the appellant submitted a timely notice of 
disagreement (NOD) with a November 2000 rating decision 
denying entitlement to service connection for the cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C. § 1318.

2.  Entitlement to a higher monthly pension benefit.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to August 1951.  He died 
in February 2000, and the appellant is his surviving spouse.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied entitlement to service connection for the 
cause of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C. § 1318.

With respect to the claim of entitlement to a higher monthly 
pension benefit, the appellant has filed a notice of 
disagreement with the RO's August 2001 decision, thereby 
initiating, but not perfecting, an appeal.  Therefore, for 
reasons that are discussed in more detail below, the issues 
on appeal have been recharacterized as shown above.  This 
issue will be addressed in the REMAND herein.


FINDINGS OF FACT

1.  The RO sent the appellant notice of its November 2000 
rating decision denying entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C. § 1318, along with notice of her 
appellate rights, on December 8, 2000.  

2.  An NOD was not received within one year of the December 
8, 2000, letter notifying the appellant of the November 2000 
denial of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C. § 1318.  



CONCLUSION OF LAW

A timely NOD was not received regarding the RO's November 
2000 rating decision denying entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C. § 1318, 
and the Board lacks jurisdiction to consider these issues.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO accepted the appellant's February 2002 submission as 
an NOD.  Therefore, the RO has not adjudicated the issue of 
whether she submitted a timely NOD with the November 2000 
rating decision denying entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C. § 1318.  Before the Board may 
consider this issue, it must be determined that there is no 
prejudice to the appellant to do so without remand to the RO 
for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  

In March 2003, the Board sent a letter to the appellant, 
notifying her of the NOD issue and the law for filing a 
timely NOD.  A 60-day response form was enclosed.  The 
appellant signed and returned the response form, attaching 
additional argument and indicating that she did not want to 
have a hearing on the matter.  As the appellant has been 
provided notice of the law and regulations concerning NODs 
and an opportunity to respond, due process was afforded, and 
the Board finds no prejudice to her in considering this 
issue.

A claimant will be notified of a decision and his or her 
appellate rights including the right to initiate an appeal by 
filing an NOD and the time limit within which an appeal must 
be perfected.  38 C.F.R. § 3.103(f) (2002).  An appeal 
consists of a timely NOD in writing, and, after a statement 
of the case (SOC) has been furnished, a timely substantive 
appeal.  38 C.F.R. § 20.200 (2002).  The appellant has one 
year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§ 20.302(a) (2002).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2002).  An NOD must be 
in writing and filed, by the claimant or his or her 
authorized representative, within one year after the date of 
mailing of notice of the RO decision.  38 U.S.C.A. § 7105(b); 
see Gallegos v. Gober, 14 Vet. App. 50, 54 (2000) (elements 
of NOD).

In November 2000, the RO denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C. § 1318.  
The appellant was notified of this decision and of her 
appellate rights at her then most recent address of record by 
letter dated December 8, 2000.  

No subsequent correspondence was received by December 8, 
2001, from the appellant indicating disagreement with the 
November 2000 decision.  Her only submissions within the one-
year time limit for filing an NOD were in connection with her 
claim for pension benefits.  See VA Form 21-0519S-1, VA Form 
21-4138, and copy of divorce decrees, received in January 
2001.  These documents make no reference to the claims denied 
in the November 2000 rating decision and thus cannot be 
construed as an NOD.  While these submissions can potentially 
be considered additional evidence received within the one-
year time limit, the filing of additional evidence after 
receipt of notice does not extend the time limit for 
initiating an appeal.  38 C.F.R. § 20.304 (2002).  

The appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, dated May 30, 200,2 and received at the RO 
on June 3, 2002.  The VA Form 9 included argument that the 
veteran's death was related to in-service tobacco use, such 
that service connection was warranted for the cause of the 
veteran's death.  In a letter from the appellant to the 
Board, postmarked December 13, 2002, she provided argument as 
to why the section 1318 DIC claim should be granted.  These 
are the first statements of record to express disagreement 
with the issues decided in the November 2000 rating decision; 
however, these submissions were filed well after the one-year 
time limit for filing an NOD.  See 38 C.F.R. §§ 20.302, 
20.305 (2002).  Additionally, the December 2002 submission 
was not received by the RO, the agency of original 
jurisdiction.  See 38 U.S.C.A. § 7105(b)(1).

Under 38 C.F.R. § 3.109(b) (2002), time limits within which 
claimants are required to act may be extended for good cause 
shown.  When an extension of time is requested after 
expiration of a time limit, the action required of the 
claimant must be taken concurrent with or prior to the filing 
of a request for an extension of the time limit, and good 
cause must be shown as to why the required action could not 
be taken during the original time period and could not have 
been taken sooner than it was.  Denials of time limit 
extensions are separately appealable issues.

In response to the Board's March 2003 letter notifying the 
appellant of the NOD issue, she submitted a reply letter to 
the Board in May 2003.  In her correspondence, she stated 
that the claims file should contain an NOD dated December 12, 
2001, and she attached a copy of the purported NOD.  Review 
of that document, however, shows the postmark date as 
February 23, 2002.  The submission itself is dated December 
22, 2001, a date also after the allotted one-year time limit.  
Furthermore, the February 2002 submission makes no reference 
to either the cause of death claim or the section 1318 DIC 
claim.  It clearly, and only, expresses disagreement with the 
amount of her monthly pension benefit, and that issue is the 
subject of the REMAND herein.         

The appellant stated in her May 2003 letter that she "never 
received a reply from any section of the VA."  Such a 
statement does not amount to a request for a discretionary 
extension of time to file an NOD.  Likewise, there is no 
basis in fact that would permit, much less require, the Board 
to speculate that such a request was implicitly raised on the 
record.  See Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  
Here, the appellant has explicitly argued that she did submit 
a timely NOD.   The balance of the appellant's May 2003 
letter to the Board does not address the NOD timeliness 
issue; rather, it discusses the veteran's health prior to his 
death and the appellant's current financial difficulties. 

The RO accepted the appellant's February 2002 submission as 
an NOD with respect to the underlying claims and issued an 
SOC in May 2002.  As discussed above, it is plainly evident 
that the February 2002 submission cannot be construed as an 
NOD with respect to the cause of death and section 1318 DIC 
issues.  The law and regulations are clear with respect to 
what constitutes an adequate NOD, and there are no 
circumstances, unlike several concerning substantive appeals, 
see, e.g., Beyrle v. Brown, 9 Vet. App. 24 (1996) and 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003), in 
which the express provisions of the law and regulations can 
be waived.

Because the appellant did not file a timely NOD with the 
November 2000 RO decision, her claims for the cause of the 
veteran's death and DIC under the provisions of 38 U.S.C. 
§ 1318 are dismissed.  The Board is dismissing these claims 
because they are not properly before the Board on appeal.  
38 U.S.C.A. §§ 7104, 7108 (West 2002); 38 C.F.R. § 20.200 
(2002). 

Finally, there has been a change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  See Letter 
from the Board to the appellant, dated March 24, 2003.  
Further development and further expending of VA's resources 
is not warranted.  See 38 C.F.R. § 3.159(d) (Circumstances 
where VA will refrain from or discontinue providing 
assistance.)
 

ORDER

Having found that a timely NOD was not filed, the claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C. § 1318 are 
dismissed.




REMAND

Unfortunately, remand is required to accord due process.  In 
August 2001, the RO notified the appellant that she had been 
granted entitlement to widow's pension benefits.  In a 
February 2002 letter to the RO, the appellant expressed her 
disagreement with the amount of her monthly pension benefit.  
The Board has reasonably construed this as a disagreement 
with and a desire for appellate review of whether a higher 
monthly pension benefit is appropriate.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a).  No SOC has been provided on 
this issue, so the appellant has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue an SOC, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this claim is REMANDED for the following:

Review the appellant's claim for a higher 
monthly pension benefit, and, if the 
determination remains adverse to her, furnish 
a statement of the case on this issue to her.  
Notify her of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

The appellant need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38U.S.C.A. 
§5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


